DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 9 and 14 are now pending.
Claim Interpretation
Previous 112(f) interpretation of claim(s) have been withdrawn in view of applicant’s amendments.
Claim Objections
Previous claim objection(s) have been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s amendments as filed on 04/15/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Monden, Miyamoto and Sarigumba. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 11-12 have been rendered moot in light of new combination now made in view of Monden, Miyamoto and Sarigumba being successfully shown to teach all the newly added limitations, please see detailed rejection(s) below.
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selects one of "printing and transfer", "printing only", and "transfer only", for instance, according to the information on the FAX data, wherein the information on the FAX data is, for instance, a transmission source of the FAX data”, (see remarks pages 10, 2nd paragraph)) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 further in view of Monden, US 2016/0077771 further in view of Miyamoto, US 2018/0284678 further in view of Sarigumba et al., US 2017/0277480.
Regarding claim 1, Sawada discloses an image processing apparatus (MFP 1, fig. 1) comprising: 
a processor (CPU 33, fig. 7 or control unit 71 with 73, fig. 10) configured to:
make authentication print settings such that when authentication information is inputted after image data is received, printing is executed based on the image data (paragraphs 65-67, 80-81, MFP 1 analyzes the received print data, and determines whether or not the setting related to the authentication print is turned ON. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is turned ON ("YES" in step S103), the process proceeds to step S105. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is not turned ON (turned OFF), ("NO" in step S103), the process proceeds to step S121. The processes executed by the MFP 1 in step S121 and step S123 include only an extremely general processing content related to the normal (i.e., not authentication print) printout process); 
and when the image data is received with the authentication print settings, in response to input of the authentication information, selects whether or not printing (i.e., authentication printing) is performed based on the image data (paragraphs 65-67, 80-81, note that MFP 1 analyzes the received print data, and determines whether or not the setting related to the authentication print is turned ON or OFF, basically whether the authentication printing is to be performed based on the received image data. Furthermore, if it is a authentication print job (authentication print turned ON) then the selecting and printing of the authentication job is performed by displaying authentication print job to which the user name of the user who succeeded in the user authentication for the user to select the process (print button 29b) to execute on the authentication print job otherwise if user authentication print is not turned ON or if authentication fails then normal printout process (different printing process) is executed), and when the image data is received without the authentication print settings, transfer the image data to the different unit regardless of input of the authentication information (paragraphs 65-76, 80-81, note that print data is received with authentication print set as ON or OFF and in response as shown in fig. 2, in both cases where data is received or inputted with the authentication print settings (where authentication print is set as ON) or without authentication settings (where authentication print is set as OFF), the print data regardless eventually gets transferred to printing unit 51 for printing as discussed in S101-S123, fig. 2).
Sawada fails to explicitly disclose image processing apparatus in response to input of authentication information, selects whether or not a transfer of the image data is performed according to a transmission source of the received image data, and transferring image data to a different apparatus instead of different unit within regardless of when the image data is received with or without authentication print settings, wherein the processor selects only printing is performed when the transmission source exchanges confidential information; and the processor selects both printing and the transfer are performed when the transmission source needs prompt handling.
However, Fujimaki teaches a transfer unit (Client PC 9, fig. 1) that receives and accumulates data and then transfer’s image data to a different apparatus (Print Server PC 11, fig. 1) instead of different unit within the Client PC regardless of when the image data is received with or without authentication print settings (note that the client PC 9 includes a printer driver and an input device allowing a user to input printing instructions and the like, in response to a printing execution instruction input by the user, the printer driver 9a creates print data 9b on the basis of a file specified by the user and then sends the print data 9b to the print server PC 11. The print server machine saves the print data received from the print driver of the client machine, and then, in response to a predetermined trigger, transfers the saved print data to the printer. In other words, the printer driver 9a treats the print server PC 11 as a virtual printer that will perform authentication printing. Thus, created data gets transferred to server PC 11 from client PC 9 regardless of whether password or authentication printing requirements are satisfied or not, whether user is authenticated or not, whether image data includes authentication print settings or not, (when settings/authentication is satisfied, data further gets transferred from server 11 to printer 5). Thus, created data always gets transferred from client 9 to server 11 (different apparatus) regardless of successfully performing the authentication/password printing, paragraphs 8-9, 26-29).
Sawada and Fujimaki are combinable because they both teach printing systems with performing authentication printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada with the teachings of Fujimaki for the benefit of effectively performing authentication printing with ease between client PC and printer as taught by Fujimaki at paragraph 8.
Sawada and Fujimaki fail to explicitly teach an image processing apparatus in response to input of authentication information, selects whether or not a transfer of the image data is performed according to a transmission source of the received image data,  wherein the processor selects only printing is performed when the transmission source exchanges confidential information; and the processor selects both printing and the transfer are performed when the transmission source needs prompt handling.
However, Monden teaches an image processing apparatus (MFP 10) in response to input of authentication information, selects whether or not a transfer of the image data is performed according to a transmission source of the received image data (note that MFP 10 may request the terminal device 20 to transmit the authentication information and perform the authentication processing, the authentication module 128 has a function of an authentication unit that performs authentication processing for determining, by using the transmitted authentication information, whether a transmission source has a permission to use the MFP 10 and MFP determines whether or not the authentication module 128 has successfully authenticated the transmission source, and if the transmission source has been authenticated, the MFP 10 transmits the screen data at Step S19 to the terminal device 20, paragraphs 105-107).
Sawada and Fujimaki are combinable with Monden because they all teach printing systems with performing authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki with the teachings of Monden for the benefit of being able to properly transfer necessary information to the user based on the authentication of the transmission source as taught by Monden at paragraphs 10, 107.
Sawada and Fujimaki fail to explicitly teach wherein the processor selects only printing is performed when the transmission source exchanges confidential information; and the processor selects both printing and the transfer are performed when the transmission source needs prompt handling.
However, Miyamoto teaches processor (control portion 39) selects only printing is performed when the transmission source exchanges confidential information (paragraphs 40, 62, note that only printing of confidential print job is executed when permission for confidential job is given by transmission source, see also paragraphs 106-109).
Sawada, Fujimaki and Monden are combinable with Miyamoto because they all teach printing systems with executing printing process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada, Fujimaki and Monden with the teachings of Miyamoto for the benefit of providing an image forming apparatus that can reduce labor and time of the users who collect prints as taught by Miyamoto at paragraph 5.
Sawada and Fujimaki fail to explicitly teach processor selects both printing and the transfer are performed when the transmission source needs prompt handling.
However, Sarigumba teaches processor selects both printing and the transfer are performed when the transmission source needs prompt handling (when specific job is designated as urgent by transmission source, paragraph 55, then job data is both transferred to another apparatus and printed, paragraphs 102-103).
Sawada, Fujimaki, Monden and Miyamoto are combinable with Sarigumba because they all teach printing apparatuses with executing printing process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada, Fujimaki, Monden and Miyamoto with the teachings of Sarigumba for the benefit of giving priority to urgent print jobs for transferring and printing over the other print jobs as taught by Sarigumba at paragraph 102.
Regarding claim 2, Sawada further discloses when the authentication print settings are made, the processor outputs information of image data which has not been transferred (MFP 1 holds the relevant job data as job data of the authentication print job in a temporarily stored state in a predetermined box until the user performs user authentication using a predetermined authentication device. The job data for the authentication print job is held in a touch & print box 23 shown in FIG. 4. The user having a predetermined authority can select the touch & print box 23 and push an OK button 25 to reference a list of authentication print jobs held in the box 23, or select a job to print, pushes the print button 29b, and lastly pushes the OK button 31, Thus, the MFP 1 continues to hold the authentication print job data in the temporarily stored state, and, after confirming the success of user authentication, changes the relevant data to an execution state, paragraphs 67-74).
Regarding claim 3, Combination of Sawada with Fujimaki further teaches wherein for image data which has not been transferred, the processor displays the image data to allow at least one of print processing and transfer processing to the different apparatus (Fujimaki, different apparatus such as server 11) to be designated as processing executed when the authentication information is inputted (Sawada, “MFP 1 displays a list of authentication print jobs of the user related to the user authentication on the display unit 21 of the user interface. FIG. 5 is a diagram of a display example of the display unit 21 in step S113. The information of the authentication print job to which the user name of the user who succeeded in the user authentication is given is displayed on the display unit 21. (In the present example, thumbnails 27a and 27b of a document related to two authentication print jobs are displayed). In addition to the thumbnails 27a and 27b, buttons (delete button 29a and print button 29b) for the user to select the process to execute on the authentication print job, an OK button 31, and the like are displayed on the display unit 21. In step S115 (FIG. 2), the MFP 1 accepts the input from the user through the input unit of the user interface. In the present example, the display unit 21 shown in FIG. 5 is configured by a liquid crystal touch panel, and also serves as an input unit. In the present step, the user selects the document to print, pushes the print button 29b, and lastly pushes the OK button 31”).
Sawada and Fujimaki are combinable because they both teach printing systems with performing authentication printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada with the teachings of Fujimaki for the benefit of effectively performing authentication printing with ease between client PC and printer as taught by Fujimaki at paragraph 8.
Regarding claim 4, Sawada further discloses wherein when the authentication print settings are made, the processor performs processing for selecting one of transfer of the image data in response to input of the authentication information and transfer of the image data regardless of input of the authentication information according to information on the received image data (Sawada, “MFP 1 displays a list of authentication print jobs of the user related to the user authentication on the display unit 21 of the user interface. FIG. 5 is a diagram of a display example of the display unit 21 in step S113. The information of the authentication print job to which the user name of the user who succeeded in the user authentication is given is displayed on the display unit 21. (In the present example, thumbnails 27a and 27b of a document related to two authentication print jobs are displayed). In addition to the thumbnails 27a and 27b, buttons (delete button 29a and print button 29b) for the user to select the process to execute on the authentication print job, an OK button 31, and the like are displayed on the display unit 21. In step S115 (FIG. 2), the MFP 1 accepts the input from the user through the input unit of the user interface. In the present example, the display unit 21 shown in FIG. 5 is configured by a liquid crystal touch panel, and also serves as an input unit. In the present step, the user selects the document to print, pushes the print button 29b, and lastly pushes the OK button 31”).
Regarding claim 7, Sawada further discloses wherein when the authentication print settings are cancelled, the processor transfers to the different apparatus image data which has not been transferred to the different apparatus (when authentication print settings are turned OFF, paragraphs 65-67, the image is not executed as touch and print and instead normal processing is performed where temporarily hold data is not held anymore and image forming device creates job data with respect to the input print data, and immediately executes the printout process which wasn’t transferred/executed before, paragraphs 70-74, 81).
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Sawada in paragraphs 32, 99.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 further in view of Monden, US 2016/0077771 further in view of Miyamoto, US 2018/0284678 further in view of Sarigumba et al., US 2017/0277480 as applied in claim 1 above and further in view of Suzuki, US 2010/0328720.
Regarding claim 5, Sawada with Fujimaki, Monden, Miyamoto and Sarigumba fail to further teach processor performing the processing for selecting the one according to a transmission source of the received image data. 
However, Suzuki teaches processor performing the processing for selecting the one according to a transmission source of the received image data (paragraphs 55, 70-71).
Sawada and Fujimaki, Monden, Miyamoto and Sarigumba are combinable with Suzuki because they all teach printing apparatuses with print processing and printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki, Monden, Miyamoto and Sarigumba with the teachings of Suzuki for the benefit of providing unified print output control with reduction in detrimental environmental effects and costs as taught by Suzuki at paragraphs 7, 16.
Regarding claim 6, Combination of Sawada with Fujimaki and Suzuki further teaches processor further receives from an operator an operation to designate a user who receives the received image data (Suzuki, steps of fig. 3, paragraphs 70-71); and notifies the designated user to designate at least one of print processing and transfer processing to the different apparatus as processing of the image data (Suzuki, fig. 3, paragraphs 74, 78). 
Sawada and Fujimaki, Monden, Miyamoto and Sarigumba are combinable with Suzuki because they all teach printing apparatuses with print processing and printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki, Monden, Miyamoto and Sarigumba with the teachings of Suzuki for the benefit of providing unified print output control with reduction in detrimental environmental effects and costs as taught by Suzuki at paragraphs 7, 16.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 further in view of Monden, US 2016/0077771 further in view of Miyamoto, US 2018/0284678 further in view of Sarigumba et al., US 2017/0277480 as applied in claim 1 above and further in view of Nobuta et al., US 6,809,836.
Regarding claim 8, Sawada with Fujimaki, Monden, Miyamoto and Sarigumba fail to further teach processor further prohibits image data from being received, the image data having a volume greater than free space of a storage that stores image data which has not been transferred. 
However, Nobuta teaches a processor further (rejection of reception by controller) that prohibits image data from being received, the image data having a volume greater than free space of a storage that stores image data which has not been transferred (col. 30, line 60 – col. 31, line 7, and col. 26, lines 32-40, The reasons for rejection of reception in the receiving apparatus is that the receiving apparatus cannot store data to be received with the designated file size).
Sawada and Fujimaki, Monden, Miyamoto and Sarigumba are combinable with Nobuta because they all teach image processing apparatuses with transfer of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki, Monden, Miyamoto and Sarigumba with the teachings of Nobuta for the benefit of having an image processing apparatus which allows the user to easily recognize the state of a memory-received image as taught by Nobuta.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 further in view of Monden, US 2016/0077771 further in view of Miyamoto, US 2018/0284678 further in view of Sarigumba et al., US 2017/0277480 as applied in claim 1 above and further in view of Kuwata et al., US 2009/0262201.
Regarding claim 9, Sawada with Fujimaki, Monden, Miyamoto and Sarigumba fail to further teach when the image data is received, which has a volume greater than free space of a storage that stores image data which has not been transferred, the processor deletes image data stored in the storage in chronological order of receiving time. 
However, Kuwata teaches when the image data is received, which has a volume greater than free space of a storage that stores image data which has not been transferred, processor deletes image data stored in the storage in chronological order of receiving time (paragraphs 8, 56, 98, 110, if available capacity at the storage medium is smaller than a data size of an image file received from the external camera via the interface unit, the deletion unit deletes as many image files that are not delete-prohibited by the prohibiting unit and if the data size of the image file newly received from the camera 200 is greater than the available capacity at the flash memory 305, the CPU 304 deletes image files not assigned with the delete prohibit attribute among the image files recorded in the flash memory 305, in chronological order starting with the oldest photographic dates, as required until sufficient memory space has been secured in the flash memory 305 for recording the received image file).
Sawada and Fujimaki, Monden, Miyamoto and Sarigumba are combinable with Kuwata because they all teach image processing apparatuses with transfer of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki, Monden, Miyamoto and Sarigumba with the teachings of Kuwata for the benefit of effectively and efficiently securing memory space in the storage medium greater than the data size as taught by Kuwata at paragraph 0008.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumae et al. US 2014/0002848 – teaches printing system with authentication printing where data is transmitted to printer when successful.
Matsuhara, US 2006/0233563 - teaches a transfer unit (Communication unit 201 of PC 200A) that receives and accumulates data (data is accumulated by file accumulating unit 205, paragraph 54) and then transfer’s (printer driver 203 transfers data to MFP, paragraph 54) image data to a different apparatus (MFP 100A) instead of different unit within the PC regardless of when the image data is received with or without authentication print settings (paragraphs 84-86, image data is transmitted to the desired MFP (different apparatus, fig. 1) from the processing apparatus (PC) regardless of image data is received with any conditions/settings (authentication print settings) for image data or not). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672